Citation Nr: 1516235	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-20 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis, right knee sprain.

2.  Entitlement to an initial compensable rating for residuals, right ankle sprain.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a left knee condition.

5.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right elbow condition.

6.  Entitlement to service connection for a right elbow condition.

7.  Entitlement to an increased rating in excess of 20 percent prior to January 29, 2010, and in excess of 10 percent from January 29, 2010 to February 28, 2014, and in excess of 20 percent from February 28, 2014, for post-operative residuals of a low back disability.  

8.  Entitlement to a rating in excess of 20 percent prior to February 28, 2014, and in excess of 40 percent from February 28, 2014 for radiculopathy, left lower extremity.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU), due to service-connected disabilities.

10.  Entitlement to an initial rating in excess of 30 percent prior to February 18, 2011 and in excess of 70 percent from February 18, 2011 for depression associated with lumbar spine disability.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2009, February 2010, June 2010, and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The RO issued a February 2010 rating decision granting entitlement to service connection for a mental condition with an initial evaluation of 30 percent.  The Veteran filed a timely Notice of Disagreement (NOD) in February 2011.  The RO later granted an increased rating of 70 percent in a March 2012 rating decision.  However, this was not a grant of the full benefit sought on appeal and the record does not indicate that a Statement of the Case (SOC) has been issued in response to the February 2011 NOD.

With respect to the issues of entitlement to an increased rating for PO lumbar spine injury with myelopathy and radicular sensory and motor complaints and entitlement to an increased rating for lumbar spine, post-operative residuals/arthritis, the Board finds that a brief explanation of the rating history is appropriate.  The Veteran was originally granted service connection for PO lumbar spine injury with myelopathy and radicular sensory and motor complaints with an evaluation of 20 percent under Diagnostic Code 5243, effective May 1, 1993.  This evaluation was later changed to 10 percent, effective January 29, 2010, with a separate 20 percent rating for left lower extremity radiculopathy, effective January 29, 2010, as the rating criteria allowed for a separate rating of range of motion limitations and neurological conditions associated with spinal disabilities.

The Board notes that throughout the appellate process, the issues of entitlement to service connection for a left knee condition and a right elbow condition have been treated as a single issue.  As indicated above, the Board has split the two issues.

The issues of entitlement to an increased rating for the Veteran's low back, left lower extremity disability, right knee disability, right ankle disability, and depression, entitlement to service connection for a left knee condition and a right knee condition, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The December 1993 rating decision denying entitlement to service connection for a left knee condition and right elbow condition is final.

2.  Evidence received after the December 1993 final decision, with respect to entitlement to service connection for a left knee condition, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.

3.  Evidence received after the December 1993 final decision, with respect to entitlement to service connection for a right elbow condition, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for a left knee condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has been received to reopen the claim for service connection for a right elbow condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

      Left Knee

A December 1993 rating decision denied entitlement to service connection for a left knee condition because there was no evidence of a current disability or that such condition was related to active service.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a current left knee disability or a link between the Veteran's current left knee condition and his active duty service.

The Veteran has alleged that he suffers from pain and stiffness in his left knee, which he claims is the result of his in-service parachute jumps.  The Veteran is certainly competent to report symptoms potentially consistent with a current disability of the left knee, and also of an in-service injury or event which he believes caused such condition.  As a result, this evidence suggests that the Veteran may have a current left knee disability (a fact that was not established at the time of the prior decision) and that there is a possible link between the Veteran's claimed left knee condition and his active duty service.  As a result, the Veteran's reports of current knee problems along with his reports of inservice injury qualifies as new and material evidence sufficient to reopen the claims.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for a left knee condition on appeal.

      Right Elbow

The December 1993 rating decision denied entitlement to service connection for a right elbow condition because there was no evidence of a current disability or that such condition was related to active service.  This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate these claims is competent evidence of a current right elbow disability, or a link between the Veteran's right elbow condition and his active duty service.

The Veteran has alleged that he suffers from pain and stiffness in his right elbow, which he claims is the result of his in-service parachute jumps.  As discussed, the Veteran is competent to report symptoms potentially consistent with a current disability of the right elbow, and also of an in-service injury or event which he believes caused such conditions.  As a result, this evidence suggests that the Veteran may have a current right elbow disability and that there is a possible link between the Veteran's claimed right elbow condition and his active duty service.  As a result, it qualifies as new and material evidence sufficient to reopen the claims.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for a right elbow condition on appeal.


ORDER

The previously denied claim of entitlement to service connection for a left knee condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for a right elbow condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

Increased Rating for Low Back Disability and Left Lower Extremity Radiculopathy

The most recent supplemental statement of the case (SSOC) addressing the Veteran's claims for increased rating for his low back and left lower extremity radiculopathy disabilities was issued in July 2012.  Since issuance of that SSOC additional evidence pertaining to the Veteran's low back and left lower extremity disabilities has been added to the record including the report of a September 2014 compensation and pension examination with a November 2014 addendum.  

The United States Court of Appeals for the Federal Circuit (hereinafter "Federal Circuit") has emphasized the Board's status as "primarily an appellate tribunal," and has held that the Board is prohibited from considering additional evidence without having to remand the case to the RO for initial consideration, unless having an appropriate waiver from the Veteran.  Disabled American Veterans (hereinafter "DAV") v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In January 2015, the Board informed him that he could waive initial RO consideration of evidence received since the most recent SSOC if he desired.  The Veteran responded by indicated that he desired that his case be returned to the agency of original jurisdiction for initial consideration.  As such, the claims for increased rating for low back and left lower extremity radiculopathy must also be remanded for RO consideration of such evidence in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2014).


Increased Rating Right Knee and Right Ankle

With respect to the Veteran's increased rating claims for both the right knee and the right ankle, the Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since the Veteran's most recent April 2010 examination for these disabilities, the evidence of record suggests that they may have worsened.  As a result, new examinations are warranted to determine the current severity of the Veteran's right knee and right ankle disabilities. 

Service Connection Left Knee and Right Elbow

With respect to the Veteran's service connection claims for both a left knee and right elbow condition, the Board finds that remand for an appropriate medical examination to diagnosis any current disabilities and provide a corresponding opinion as to the etiology of any currently diagnosed disability is appropriate.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU

The Board finds that the results of the new VA examinations are highly probative to the determination of the Veteran's claim for TDIU.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.  

Increased Rating Depression

As previously discussed, a SOC was not issued with respect to the Veteran's increased rating claim for depression.  The Veteran did submit an appropriate notice of disagreement (NOD) after the February 2010 rating decision granting an evaluation of 30 percent.  While a March 2012 rating decision did grant an increased rating of 70 percent, this was not the full benefit sought on appeal.  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case referable to the Veteran's increased rating claim for depression.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

2.  Contact the Veteran and request that he identify any additional medical treatment he has received for his claims on appeal.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

3.  Take any appropriate steps for the development of the Veteran's TDIU claim.

4.  Upon completion of the above development, schedule the Veteran for a VA examination with an examiner of appropriate expertise to assess the current severity of his service-connected right knee and service-connected right ankle.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination.  The claims folder must be made available for review in conjunction with the opinion.

All indicated tests and diagnostics should be performed, and the results of such tests and diagnostics should be incorporated into the examination report.

The examiner should identify all currently present right knee and right ankle symptoms, and their severity.  The results of range of motion testing should be reported.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

5.  Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's claimed left knee and right elbow conditions.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorders.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to determine if a diagnosis of any left knee or right elbow disability is currently shown, or manifested at any time during the period on appeal.  

If so, the examiner must offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that any diagnosed left knee or right elbow disability was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  The examiner should specifically address the Veteran's lay statements, both in the file and at the examination.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

6.  The Veteran should be scheduled for appropriate VA examination(s) to determine whether the Veteran is unemployable due to his service-connected disabilities.  At the time of the examination(s), the examiner(s) should be expressly advised as to what disabilities the Veteran is service-connected for.

The claims folder is to be made available to the examiner(s) to review.  The examiner(s) must opine whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran is unable to obtain and retain substantially gainful employment based on the Veteran's service-connected disabilities at the time of the examination. 

A complete rationale for any opinion offered must be provided.  The examiner(s) should consider any relevant medical or lay evidence, and should reconcile his/her findings with any conflicting medical evidence.  

7.  Any VA opinions obtained as a result of this examination should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After undertaking any other development deemed appropriate, the RO will readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  Only if the Veteran an appeal is perfected should the issue of entitlement to a higher rating for depression be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


